Case 3:19-cv-00665-MMD-WGC Document 37-7 Filed 05/17/20 Page 1 of 3




                  Exhibit 7




                    Exhibit 7
              Case 3:19-cv-00665-MMD-WGC Document 37-7 Filed 05/17/20 Page 2 of 3

Read, Breanne

From:                 Doran, Virginia
Sent:                 Thursday, May 18, 2017 9:19 AM
To:                   Gonzalez, Roger
Subject:              RE: questions about process


I would also let her know that once the investigation is completed, she will receive official notification with the pertinent
allegations and be provided with a date and time for any subsequent meetings that may be necessary. Until such time,
you cannot discuss the investigation as it has yet to be completed.
V

From: Gonzalez, Roger
Sent: Thursday, May 18, 2017 9:15 AM
To: Olsen, Trina <TOlsen@washoeschools.net>
Cc: Doran, Virginia <VRDoran@washoeschools.net>
Subject: Re: questions about process
Importance: High

Hi Trina,

As per the letter, you may discuss this matter with your WSPA representative. You may certainly seek legal counsel if
that is your choice. Please know that your temporary reassignment is not disciplinary and that an investigation is
pending with regard to allegations of possible misconduct.




  .
Roger J. Gonzalez, Ed.D.
Area Superintendent, Area 2

        .-:
               Washoe County School District
               Every Oiild. By N me And Face, To Graduatioo"'




775-348-0261
425 East Ninth Street
Reno, Nevada 89520-3425

From: "Olsen, Trina" <TOlsen@washoeschools.net>
Date: Thursday, May 18, 2017 at 7:42 AM
To: Roger Gonzalez <rgonzalez@washoeschools.net>
Subject: questions about process




                                                                1
                                                                                                       WCSD 2769
             Case 3:19-cv-00665-MMD-WGC Document 37-7 Filed 05/17/20 Page 3 of 3




Good morning Roger,

Your letter states that I am being investigated for allegations of misconduct. Who may I speak to
about these allegations and my rights? Your letter also says, I am “further directed not to discuss this
pending investigation with anyone, including district staff, students, and parents”. The word “anyone”
is all-encompassing, and I do not want to jeopardize my rights. I’m unsure who I can speak to legally
at this time and if it is prudent of me to speak to a lawyer or WSPA representative. I am concerned
because I don’t know if there are other allegations other than a very large mistake in an email (and I
do understand the magnitude of this mistake). You might not be aware, but there is much more to this
situation, and I will be defending myself.

I need to speak with a high level district employee about this matter as soon as possible so I
understand the allegations and process and can protect myself accordingly.

Thank you,

Trina Olsen
Assistant Principal
Hug High School




                                                   2
                                                                                        WCSD 2770
